DETAILED ACTION


Response to Arguments
Applicant's arguments filed 6/9/22 have been fully considered.
Applicant’s remarks regarding the rejection under 35 USC 112 are persuasive.  The term “satisfies” is interpreted as disclosed.  It is understood that that a load size may “satisfy” a maximum load size by being equal to or greater than the maximum size.  It is also contemplated that the maximum load size may be a range, and satisfying the maximum size may be within the range and either inclusive or exclusive of end point(s) of the range.  It is also understood that the load size amount may be qualitative, such as “small” or “large,” and satisfying a maximum load size may be determined based on a relative comparison of qualitative load size representation (e.g. satisfied when an “extra large” determined size is >= a “large” maximum size).
As to Applicant’s remarks regarding Fagstad failing to disclose or teach indicating an overfilled condition, the arguments are not persuasive.  Fagstad teaches displaying the loaded weight of the laundry (para. 37).  The loaded weight displayed must necessarily be independent of a maximum weight (i.e. the displayed weight continues to increase as laundry in excess of the maximum weight is placed in the chamber), or else it would not be a display the weight of the laundry (i.e. if the displayed weight did not increase past the maximum weight it would be a false reading).  This same reasoning applies to the displayed weight as a percentage of the maximum.  Furthermore, the claimed “range indicator” is not limited to being a graduated scale as disclosed (see para. 41).  The disclosure contemplates several ways to indicate range, and Fagstad’s graduated scale or percent display are interpreted to both be range indicators.  Also note that in fig. 5, a numeral representation of a percent is contemplated to be a form of a range indicator.
Applicant’s further remarks are persuasive to the extent that rejections withdrawn below are not made in view of amendments to the claims.

Response to Amendments and Remarks
Amendments to the claims overcome the objection to claim 12 set forth in the prior Office action.  Therefore, the objection is withdrawn.
Applicant’s remarks overcome the rejection of claims 1-15 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
Upon further consideration and in view of Applicant’s remarks, the rejections of claims 8-11, 18, and 19 under 35 USC 103 are withdrawn.
The rejections of claims 1, 5, 13, and 15 under 35 USC 102(a)(2) and claims 3, 4, 6, 7, 12, and 14 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20120312055 by Fagstad et al.
As to claim 1, Fagstad discloses a laundry treating appliance comprising a drum 6 (fig. 1) defining a treating chamber; a laundry fill indicator (fig. 5, level indicator 17 and/or displayed weight) to indicate an overfilled condition (e.g. the displayed weight exceeding the max weight); and a processor 12 programmed to determine a maximum load size dependent on a selected operation cycle (para. 32); as laundry is loaded measure, sense, analytically determine, estimate, or receive as an input a load size to defined a determined load size (para. 37); control light sources of the laundry fill indicator to indicate an overfilled condition (e.g. the displayed weight exceeding the max weight) when the load size does not satisfy the determined maximum size and an underfilled or filled condition (e.g. the displayed weight equal to or less than the max weight, or the level indicator displaying a shorter length than its maximum height) when the load size does not satisfy the determined maximum size.
As to claim 5, Fagstad discloses that its laundry fill indicator 17 is a range indicator that can indicate the load size with reference to three predetermined conditions (e.g. empty, partially full, and full; see fig. 5).
As to claim 13, Fagstad discloses that the laundry fill indicator is on a user interface (fig. 5) and the processor is coupled to the user interface (para. 87).
As to claim 15, Fagstad discloses that the processor is operably coupled to the fill indicator (abstract) located adjacent the treating chamber (fig. 4).

Claims 3, 4, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE4219298A1 by Huber et al.
As to claim 21, Huber discloses a rotatable drum (para. 3); a laundry fill indicator comprising a single LED to display two predetermined conditions (e.g. overfilled when illuminated and not overfilled when not illuminated); and a processor to determine a maximum load size dependent on a cycle of operation, determine the load size of laundry as it is placed in the drum, and control the indicator to indicate an overfilled condition when the load size satisfies the determined maximum load size (e.g. by illuminating) and to indicate an underfilled or filled condition when the load size does not satisfy the maximum size (e.g. by not illuminating) (para. 7).
As to claim 3, Huber discloses that the predetermined conditions are an underfilled condition and an overfilled condition (para. 7).
As to claim 4, Huber discloses that the LED indicates the overfilled condition when the load size is greater than the maximum size and the LED indicates an underfilled or filled condition when the load size is equal to or less than the maximum size (para. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 12, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120312055 by Fagstad et al. in view of EP0051491A1 by Dow et al.
As to claim 6, Dow teaches a laundry treating appliance that detects the size of a laundry load in the treating chamber and can produce an “overweight” indicator to a user (para. 55).  Dow teaches that by indicating to a user that the load is overweight (i.e. overfilled), the user is given an opportunity to remove laundry from the treating chamber until the size of the load is below the maximum permissible and the indication ceases (para. 55).  One of ordinary skill in the art would have recognized as obvious to indicate a predetermined condition of overfilled for the reasons discussed above.
As to claim 7, Fagstad teaches that its range indicator 17 indicates an underfilled condition when the load size is less than the maximum and a filled condition when the load size is equal to the maximum (fig. 5).  One of ordinary skill in the art would have recognized as obvious to indicate an overfilled condition when the load size is greater than the maximum in view of Dow and as discussed above.
As to claim 12, Dow teaches speakers to emit an audible signal to indicate an overfilled condition (para. 11).
As to claim 16, Fagstad teaches a laundry treating appliance comprising a drum 6 (fig. 1) defining a treating chamber; a sensor to provide an output indicative of an amount of laundry in the treating chamber (para. 104); a laundry fill indicator comprising a range indicator 17 (fig. 5) to indicate a filled condition and an underfilled condition; and a controller 12 to receive an output from the sensor and control illumination of the range indicator (para. 87).
Dow teaches a laundry treating appliance that detects the size of a laundry load in the treating chamber and can produce an “overweight” indicator to a user (para. 55).  Dow teaches that by indicating to a user that the load is overweight (i.e. overfilled), the user is given an opportunity to remove laundry from the treating chamber until the size of the load is below the maximum permissible and the indication ceases (para. 55).  One of ordinary skill in the art would have been motivated to display an overfilled condition in order to allow a user to remove excess laundry and determine in real-time when the load size is below the maximum determined load size, as taught by Dow.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 17, one of ordinary skill in the art would have recognized as obvious that the range beyond the filled condition would be an overfilled condition for the reasons discussed above.
As to claim 20, Fagstad teaches that the laundry fill indicator is on a user interface (fig. 5) located adjacent the treating chamber (fig. 4) and the processor is coupled to the user interface (para. 87).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120312055 by Fagstad et al. in view of U.S. Patent Application Publication 20120330442 by Hwang et al.
As to claim 14, Fagstad does not teach that its processor communicates with a smartphone or other handheld device for operable control of the fill indicator on the smartphone or device.  However, one of ordinary skill in the art would have recognized as obvious to have the laundry fill indicator on a smartphone or handheld device.  Hwang teaches a laundry treating appliance with a communication unit to transmit data from the processor of the appliance to an external device such as cellular and PDA phones (para. 88).  Hwang specifically teaches that the external device may receive information regarding the weight of laundry received in the drum of the appliance (para. 88).  One of ordinary skill in the art would have been motivated to modify the appliance taught by Fagstad to communicate with a smartphone or other handheld device in order to provide the expected benefit of remote monitoring and control of the appliance, as taught by Hwang.  Therefore, the claimed invention would have been obvious at the time it was filed.

Allowable Subject Matter
Claims 8-11, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a graduated scale that indicates underfilled, filled, and overfilled conditions.

Conclusion
Applicant is advised the newly cited prior art may also provide grounds of rejection, either alone or in obvious combination with other prior art, for claims other than ones rejected over one of the newly cited references.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5230228 by Nakano et al. discloses subject matter that is at least in part recited in present claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SPENCER E. BELL/Primary Examiner, Art Unit 1711